Citation Nr: 0804585	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-34 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to November 17, 2003, 
for the award of service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, for the New York 
RO.  The RO, in pertinent part, awarded service connection 
for schizophrenia, paranoid type, and assigned a 100 percent 
rating effective November 17, 2003. 

The veteran has raised an inextricably intertwined issue that 
has not been addressed by the agency of original 
jurisdiction.  Both must be addressed together on remand.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional adjudication is 
necessary.  Accordingly, further appellate consideration will 
be deferred and this case remanded for action as described 
below.

In March 1987, the veteran filed his original claim of 
entitlement to service connection for chronic, 
undifferentiated, schizophrenia.  The RO denied the claim in 
an October 1987 rating decision.  The veteran did not appeal 
the decision and it became final.  38 C.F.R. §§ 20.302(b), 
20.1103.

Thereafter, the veteran attempted to reopen his claim; 
however, in March 1998, the RO found that the veteran had not 
presented new and material evidence to reopen his claim.  The 
veteran did file a notice of disagreement (NOD) and a 
statement of the case was issued in August 1999.  The veteran 
did not file a timely substantive appeal and the March 1998 
rating decision became final.  Id.  

In November 2003, the veteran filed the instant claim to 
reopen.  As noted in the Introduction, the RO awarded service 
connection for schizophrenia, paranoid type, in a November 
2004 rating decision.  The veteran filed an NOD with respect 
to the November 17, 2003, effective date for the award of 
service connection.

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims (Court) held that a 
final decision of the Secretary was subject to revision only 
on the grounds of clear and unmistakable error (CUE), or upon 
the presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, and 
as noted above, the October 1987 and March 1998 rating 
decisions are final.  In the veteran's October 2005 
substantive appeal and again in his Appellant's Brief dated 
in July 2007, he raised a CUE claim with regard to the 
October 1987 rating decision.  

Here, the RO has not yet adjudicated the recently raised CUE 
issue.  The Board finds that the veteran's claim for an 
effective date prior to November 17, 2003, for the award of 
service connection for schizophrenia, paranoid type, and his 
claim with regard to CUE in the October 1987 rating decision 
are inextricably intertwined, since the CUE claim is 
attacking the finality of a prior final rating decision.  
Therefore, the issue of an earlier effective date must be 
held in abeyance and remanded to the RO to be addressed after 
initial adjudication of the CUE claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
CUE in the October 1987 rating decision 
that denied service connection for 
schizophrenia, undifferentiated type.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue of an effective date prior to 
November 17, 2003, for the award of 
service connection for schizophrenia, 
paranoid type.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



